DETAILED ACTION
 	This Office Action is in response to the Information Disclosure Statement and RCE filed on 11/06/2020. Claims 1, 3, 10, and 13-15 have been previously amended. No claims are canceled or added. Claims 1-20 are presented for examination on the merits.
Notice of Pre-AIA  or AIA  Status

 	The present application is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

 	The information disclosure statement (IDS) submitted on 11/06/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Terminal Disclaimer
The terminal disclaimer filed on 06/22/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. US 10298402 B2 have been reviewed and is accepted. The terminal disclaimer has been recorded.
 	Response to Arguments
1.	In view of the response filed on 06/22/2020 and applicant’s arguments in pages 6-7 of the REMARKS with respect to the rejection under 35 U.S.C § 103(a) have been considered and are persuasive. In view of the aforesaid response and upon further search/consideration, the rejections to the respective claims under 35 U.S.C. 103(a) mailed on 03/20/2020 are hereby withdrawn.
Allowable Subject Matter
2.	  Claims 1-20 are allowed over prior art of record.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 1, 10, and 13 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
The scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record including the references cited in the IDS filed on November 06, 2020, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was effectively filed.  
Specifically, the substances of applicant’s arguments in pages 6-8 of the REMARKS filed on 06/22/2020 has been fully considered and are persuasive. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
 	In addition, the prior arts of record Kittel (US 20100250704 A1) in view of Medvinsky et al. (US 20120303951 Al) and further in view of Bourne et al. (US 20040168073 Al) either alone or in combination, do not disclose these specific limitations “..wherein the wrapped key comprises content masked from the first user device and wherein the content comprises a cryptographic key encrypted using a public key of a media server….a response indicating the first user device is authorized to play the encrypted media item, the response comprising the cryptographic key derived from the wrapped key; and decrypting the encrypted media item using the cryptographic key received from the media server” in combination with the rest of the limitations recited in the independent claim (emphasis added), as set forth in claim 1 and similar to claims 10 and 13.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1, 10, and 13 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	
Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/
Primary Examiner, Art Unit 2498